Citation Nr: 1223326	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  02-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975 and again from June 1976 to January 1978.  Subsequently, he served in the reserves and had several periods of active (ACDUTRA) and inactive duty for training (INACDUTRA).  Significantly, the Veteran had INACDUTRA from March 11 to 17, 1991.  With respect to the claim on appeal, the Veteran injured his right ankle during reserve INACDUTA in 1991, for which he underwent right ankle surgery in October 1991 and January 1992. 

This appeal to the Board of Veterans' Appeals (the Board) is from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the RO in Boston, Massachusetts. 

The Veteran first submitted a claim for service connection for hypertension in January 1995.  By rating decision dated in August 1995 the RO denied service connection for hypertension.  This decision was confirmed by the Board in June 1999.  Thereafter, in May 2000 the Veteran submitted a claim to reopen the previously denied claim of entitlement to service connection for hypertension.  By rating decision dated in August 2001 the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim for hypertension.  In May 2002, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hypertension to include as secondary to service-connected disability, and the Board remanded the claim to the RO for further development.  In November 2005, the Board again remanded the claim to the RO.  

In January 2007, the Board denied entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court issued an order granting a joint motion to remand (JMR), vacating the January 2007 Board decision and remanding the matter to the Board.  In October 2008 the Board remanded the claim for compliance with the JMR.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).     

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In May 2011 the Veteran submitted an application for annual clothing allowance under 38 U.S.C.A. § 1162.  It appears that this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no evidence of hypertension during active service, or within one year after active service, and no competent medical evidence linking the Veteran's current bilateral hearing loss with his active military service to include a service-connected disorder.  Also, as the Veteran's hypertension is in the nature of a disease rather than an injury, there is no basis upon which to grant service connection for this condition in association with a period of INACDUTRA.  


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 101(22) and (23), 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his hypertension is related to his military service.  The Veteran contends that that his current hypertension is related to his service-connected right ankle disorder, specifically, a right ankle injury during reserve INACDUTRA in 1991, and/or to his surgery for the right ankle in October 1991 and January 1992. 
   
Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Certain chronic diseases, including hypertension, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 474.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

Relevant Medical Evidence

Service treatment records from the Veteran's periods of active service from June 1976 to January 1978 do not show any elevated blood pressure readings.  Significantly, a September 1977 examination report shows a blood pressure reading of 110/50 and in a September 1977 report of medical history the Veteran denied "high or low blood pressure."  Post-service reserve treatment records are also negative for hypertension for at least 13 years after military service.  Significantly,  a June 1982 reserve examination report shows a blood pressure reading of 116/70 and a May 1990 reserve examination report shows a blood pressure reading of 100/45.  Also, in reports of medical history dated in June 1982 and May 1990 the Veteran denied "high or low blood pressure."      

As above, the Veteran injured his right ankle on March 13, 1991 while running during a period of INACDUTRA.  Subsequent blood pressure readings dated later in the month of March 1991 were noted to be 122/90 and 110/70.  Thereafter, the Veteran developed a mass on his right ankle and surgery was recommended to remove the mas.  The Veteran underwent surgery for his right ankle mass in October 1991, at which time an elevated reading was documented as 140/100.  Elevated readings of 148/92, 155/83, 156/88, 154/98, and 159/92 were also noted in January 1992 after additional right ankle surgery.  Elevated readings are noted thereafter in 1992 and arterial hypertension was diagnosed on VA outpatient treatment in June 1992.  It is also noted on VA examinations in August 1993 and in June 1998. 

Subsequent VA treatment records show that the Veteran suffered a myocardial infarction in March 2000 and, thereafter, was noted to have coronary artery disease.  

As above, the case was reopened by the Board in May 2002 and remanded for a medical opinion.  The Veteran was afforded a VA hypertension examination in October 2002.  At that time the examiner noted the Veteran's history of a right ankle injury in 1991 and elevated blood pressure readings in October 1991 and January 1992 during surgeries for his right ankle.  The examiner did not, however, that while the Veteran had transient elevation of his blood pressure during these surgeries, no permanent elevation of blood pressure as detected following the episodes.  Subsequently, in 1992 the Veteran was seen by VA with elevated blood pressure levels and he was given medication for high blood pressure.  Years, later the Veteran developed cardiac chest pain and was found to have coronary artery disease.  He needed angioplasty with stents on two occasions, which were unsuccessful and latera on coronary artery bypass graft was performed.  The examiner noted that the Veteran's blood pressure remained elevated and that he was using Lisinopril, as well as occasional Nitroglycerin following the coronary artery surgery.  The diagnoses included atherosclerotic heart disease, multiple coronary artery surgery, multiple coronary artery disease, status post coronary artery bypass graft surgery times three, status post angioplasty with stents times two, and angina pectoris; arterial hypertension, and coronary artery disease.  The examiner opined that the transient elevation of blood pressure that the Veteran presented during the ankle trauma incident and in surgery, including the surgical treatment, was not likely evidence of causal relationship between these episodes and the diagnosis of permanent hypertension documented later on, even less likely would be the causal relationship with his coronary artery disease.  However, the October 2002 VA examination report noted that no records (i.e., the claims file) were available for review. 

As above, the case was remanded by the Board again in November 2005.  Specifically, the Board requested that the October 2002 VA examiner review the claims file completely and offer an addendum to his report.  If the October 2002 VA examiner was unavailable the Veteran was to be scheduled for another examination and the new examiner was to provide an opinion as to whether the Veteran's current hypertension was causally related to a right ankle injury in March 1991 or due to surgery on the Veteran's right ankle in October 1991 and/or January 1992, after reviewing the records . 

The Veteran was again examined by VA in December 2005 as the October 2002 VA examiner was unavailable, and, at this time the claims file was reviewed.  The examiner diagnosed essential hypertension.  The examiner noted that although the Veteran presented transient elevation of blood pressure during ankle surgery in 1992, there was no diagnosis until June 1992.  It was stated that the transient elevation in blood pressure during intra and postoperative periods was not causally related permanent hypertension diagnosed in June 1992. 

In the October 2007 JMR, the parties pointed out that the Board remanded the appeal in November 2005 for an examination; however, the December 2005 examiner did not comply with the remand instructions as the examiner did not consider the question of an etiological relationship between the ankle injury (as opposed to the ankle surgery) and the Veteran's current hypertension.

The Veteran was again examined in May 2009 and the examiner reviewed the claims file in connection with the examination.  At the time of the examination the Veteran reported that he was first diagnosed with hypertension in 1991 during surgery for his service-connected right ankle disorder.  This examiner opined that although the Veteran presented with transient elevated blood pressure during right ankle surgery as reported in January 1992 medical records, it does not mean that there is a causal relationship between the procedure, nor the previous ones (right ankle injury in March 1991 and right ankle surgery in October 1991), and the Veteran's hypertension.  Ankle fractures and hypertension and different medical entities with different pathophysiological mechanisms, not etiologically related between them.  Thus, the examiner opined that the Veteran's current hypertension was not likely causally related to the right ankle injury in March 1991, nor due to surgery on the Veteran's right ankle in October 1991 or January 1992.  

Analysis

The Board finds that the preponderance of the evidence is against service connection for hypertension on a presumptive basis.  As above, hypertension was first diagnosed in June 1992 and was not shown within the first post-service year, 1979.  As hypertension was not manifest to a compensable degree within one year of separation, service connection as a chronic disease on a presumptive basis is not warranted.  38 C.F.R. § 3.309(a).  

The claim is also denied on a direct basis.  First, there is no evidence of hypertension in service.  As above, the September 1977 service examination showed a normal blood pressure reading as do reserve examination reports dated in June 1982 and May 1990.  Furthermore, there is no record of elevated blood pressure readings until October 1991, approximately 13 years after active service, and no diagnosis of hypertension until June 1992, approximately 14 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Also, there is no medical evidence in the record that links the Veteran's hypertension to an incident of the Veteran's active military service.  Finally, as the Veteran's hypertension is in the nature of a disease rather than an injury, there is no basis upon which to grant service connection for this condition in association with a period of INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

As to the Veteran's claim that his hypertension is secondary to his service-connected right ankle disorder, in order to prevail with this theory, the evidence must contain evidence of a nexus between hypertension and the service-connected right ankle disorder, that is, a right ankle injury during reserve inactive duty training in 1991, and/or to his surgery for the right ankle in October 1991 and January 1992.   While there are medical records that date the Veteran's hypertension, by history, to 1992, there are no objective medical opinions in the file that support the Veteran's contentions that his hypertension is related to the right ankle injury or the following surgeries.  Rather, all three examiners that provided opinions in this case, specifically the October 2002 examiner, the December 2005 examiner, and the May 2009 examiner, opined that the Veteran's hypertension was not related to the October 1991 and January 1992 right ankle surgeries and the May 2009 VA examiner opined that the Veteran's hypertension was not related to the March 1991 injury to his right ankle.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  While the May 2009 VA examiner did not specifically state whether the Veteran's hypertension was aggravated by his service-connected right ankle disorder the examiner did state that ankle fractures and hypertension and different medical entities with different pathophysiological mechanisms, not etiologically related between them.  This finding makes it apparent that the Veteran's hypertension and service-connected right ankle disorder are not related in either a direct, secondary, or aggravation basis.    

The Veteran's claim for service connection includes his own assertion that his current hypertension is related to his service-connected right ankle disorder.  The Board does not doubt the sincerity of the Veteran's beliefs that his current hypertension is due to his active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  Jandreau, 492 F.3d at 1372.  Rather, medical evidence on this point is required.  In this case, the only medical opinions in the claims file are negative opinions.    

The Board notes that in his previous appeal to the Board, the Veteran indicated that he was told that he had hypertension associated with his headaches upon separation in January 1978.  Any statements as to continuous hypertension since service are not found to be persuasive in light of the fact that the Veteran denied a history of "high or low blood pressure" in June 1982 and May 1990 reports of medical history and blood pressure readings upon examination at those times were normal.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds the Veteran's contemporaneous in-service history and findings during reserve examinations after separation and the absence of complaints or treatment for many years after service outweigh any statements regarding continuity of symtomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinions of the October 2002, December 205, and May 2009 VA examiners are highly probative and outweigh the other evidence of record, including the Veteran's contentions.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in April 2001, October 2002, and November 2008 letters and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant is currently represented by a private attorney.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained adequate medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for hypertension is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


